Exhibit 10.11

 

ANNEX NO. 2

 

TO THE LEASE AGREEMENT

 

Concluded on February 19, 2003 in Warsaw

 

Between:

 

1. Omega Invest Sp. z o.o. with its registered seat in Warsaw at ul. Bokserska
66, entered into the register of entrepreneurs kept by the District Court for
the capital city of Warsaw in Warsaw, XX Commercial Division of the National
Court Register, under the number KRS 21203, represented by Mr. Philippe Pannier,
President of the Management Board, duly authorized for this purpose hereinafter
referred to as the “Lessor”

 

on the one hand,

 

and

 

2. Carey Agri International Poland Sp. z o.o., with its registered seat in
Warsaw at ul. Bokserska 66 A, entered into the register of entrepreneurs kept by
the District Court for the capital city of Warsaw in Warsaw, XX Commercial
Division of the National Court Register, under the number KRS 51098 ,
represented by Mr. William V.Carey, Member of the Management Board, duly
authorized for this purpose, hereinafter referred to as the “Lessee”

 

on the other hand

 

The Lessor and the Lessee may be further individually referred to as “Party” and
collectively as “Parties”.

 

WHEREAS:

 

  A. On March 7, 2000, the Parties entered into an agreement on lease of
warehouse and office premises located at ul. Bokserska 66 A (previously
Cybernetyki 17 B) in Warsaw (“Lease Agreement”).

 

  B. On May 30, 2001, the Parties entered into Annex number 1 to the Lease
Agreement.

 

  C. The Parties have subsequently mutually agreed to amend the principles of
their cooperation and to introduce new changes to the Lease Agreement.

 

TAKING THE ABOVE INTO ACCOUNT, THE PARTIES MUTUALLY AGREE AS FOLLOWS:

 

  1. The Parties mutually agree that the period of lease described in Article 10
of the Lease Agreement will be automatically prolonged for a defined term of 7
(seven) years as from May 1, 2003 (“Extension Period”).

 

  2. The Lessor shall deliver to the Lessee additional 250 to 300 square meters
of existing grade A office space at the end of the existing facility the latest
on November 28, 2004 on the Lessor expense (“Additional A Office”).



--------------------------------------------------------------------------------

  3. Throughout the entire Extension Period, the Lessee will pay to the Lessor
the lease rent in the following amounts:

 

  3.1. For the Warehouse Space - the equivalent in PLN of the amount of USD
5,625 (five dollars and six hundred twenty five thousandths) plus VAT per one
month of lease of one square meter of the Warehouse Space.

 

  3.2. For the A Office and Additional A Office - the equivalent in PLN of the
amount of USD 17,75 (seventeen and seventy-five hundredths) plus VAT per one
month of lease of one square meter of the A Office and Additional A Office.

 

  3.3. For the B Office - the equivalent in PLN of the amount of USD 14,50
(fourteen and fifty hundredths) plus VAT per one month of lease of one square
meter of the B Office.

 

  4. The Lessor leases to the Lessee and the Lessee leases from the Lessor 94
(ninety-four) parking spaces located in the parking area adjacent to the
Building (“Parking Spaces”) for the entire Extension Period. The amount of the
lease rent due to the Lessor for the lease of the Parking Spaces is included in
the amount of lease rents described in Clause 3 of this Annex.

 

  5. Amounts of lease rent mentioned above are not the subject of indexation.

 

  6.1 The amounts of lease rent mentioned in Clause 3 of this Annex will be
increased by VAT at the appropriate rate.

 

  6.2 The Lessee shall pay the lease rent shall be payable monthly on the basis
of the invoices issued by the Lessor to the Lessee in PLN equivalent of the USD
lease rent amount. The amounts in PLN will be calculated in accordance with the
average exchange rate of USD/PLN published by the National Bank of Poland in
force on the date of the Lessor’s invoice. The Lessor will issue the invoices
for lease rent as long as it is obliged to do so under the provision of Polish
law. As soon as the Lessor is allowed to issue the invoices in USD, the amounts
of lease rent will not be converted into PLN.

 

  6.3 The Lessor shall issue and deliver to the Lessee the property issued
invoices for the payment of the lease rent on the last working day of the month
preceding the month, for which the lease rents are due. The Lessee shall pay the
invoice within 10 (ten) calendar days from the receipt of the invoice.

 

  7. The Lessee shall commence to pay the lease rents set forth in Clause 3 of
this Annex on May 1, 2003 and will continue to pay them until the date of
termination of the Extension Period. Until April 30, 2003, the Lessee will
continue to pay to the Lessor the Rent as set forth in the provisions of the
Lease Agreement.

 

  8. The Parties mutually agree that the Lessee will have the right to replace
the actual cash deposit within three months of signing of this Annex with a bank
guarantee, the amount of which will be equal to three month’s all rents set
forth in Clause 3 of this Annex increased by applicable VAT. Such bank guarantee
must be irrevocable, transferable and payable on the first demand of the Lessor
and it must be issued by a bank approved by the Lessor. The wording of the bank
guarantee must be approved by the Lesssor in writing before it’s issuing by the
bank. Once received by the Lessor, the Lessor is obliged to return the cash
deposit to the Lessee within 7 days.

 

  9. The Parties mutually agree that the Lessee shall be allowed to sublease any
part of the subject of lease or any part thereof without the Lessor’s consent
only to the companies being the subsidiaries of the Lessee. Nonetheless, the
Parties agree that Lessee is liable towards the Lessor for all obligations of
Lessee under this Agreement the fact of subleasing notwithstanding.

 

2



--------------------------------------------------------------------------------

  10. The Parties mutually agree that the Lessee shall be allowed to sublease
any part of the subject of the lease or any part thereof to companies other than
subsidiaries of the Lessee with the Lessor’s consent. The Lessor agrees not to
unreasonably withhold or delay such consent.

 

  11. All terms written with a capital letter in this Annex and not defined
herein have the same meaning as in the Lease Agreement.

 

  12. All provisions of the Lease Agreement not changed by the provisions of
this Annex remain unchanged.

 

  13. This Annex has been drawn up in four counterparts, two identical
counterparts in English language and two identical counterparts in Polish
language. Each party received one English and one Polish counterpart of this
Annex. In the event of any discrepancies between the English and Polish versions
hereof, the English version of this Annex shall prevail.

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

William V.Carey    Philippe Pannier Carey Agri International Poland Sp. z o.o.
   Omega Invest Sp. z o.o.

 

3